EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Mrose on 2 August 2022.
The application has been amended as follows.
Claim 1.  (Currently Amended)	 A system for energy storage and electricity generation, comprising: 
an energy storage system configured to store energy in the form of compressed air; and 
an electricity generation system coupled to the energy storage system, configured to produce electricity by utilizing the compressed air stored in the energy storage system at a temperature greater than the temperature of ambient air in the atmosphere, the electricity generation system comprising: 
an airlift pumping system pneumatically coupled to energy storage system providing the compressed air, the airlift pumping system including: 
a water collecting tank containing collecting water; 
a riser tube having a base immersed in the collecting water and configured for injection of the compressed air into the riser tube to provide air bubbles within the riser tube that produce an upward flow of the collecting water together with the air bubbles; 
a hydro-electric power system driven by upward flow of the collecting water together with the air bubbles of the airlift pumping system, and configured to produce electricity by utilizing the compressed air; and 
a water heating system configured for heating the collecting water in the water collecting tank to a predetermined temperature greater than the temperature of ambient air in the atmosphere; and 
an air pipeline coupling the energy storage system to the riser tube of the electricity generation system via an air control valve configured to regulate the flow of the compressed gas such that a desired flow rate of the compressed gas through the air pipeline is maintained over specified periods of time.













DETAILED ACTION
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the system of claim 1, specifically comprising:
a water heating system configured for heating the collecting water in the water collecting tank to a predetermined temperature greater than the temperature of ambient air in the atmosphere, in the context of the other components in the claim. 
Claim 7 is allowed for reciting a similar limitation.
The remaining claims are allowed due to their dependency on an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The closest prior art, Sheehan (US 9,856,850), teaches a similar riser tube with compressed air injected to generate electricity but does not have the water heating system of the instant claims 1 and 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832